



Exhibit 10.28


MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
MAXIM INTEGRATED PRODUCTS, INC., a Delaware corporation (the “Company”),
pursuant to its 1996 Stock Incentive Plan (the “Plan”) has granted to Grantee an
award of restricted stock units (the “Restricted Stock Units”) with the terms
set forth in a document delivered separately to Grantee (the “Grant Notice”).
The Restricted Stock Units are subject to all of the terms and conditions in the
Grant Notice, this Restricted Stock Unit Agreement and any appendix for
Grantee’s country1 (the “Appendix,” and together with the Restricted Stock Unit
Agreement and the Grant Notice, the “Agreement”) and the Plan. Unless otherwise
defined herein, capitalized terms shall have the meaning ascribed to such terms
in the Plan.
1.Company’s Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 2, 4 and 5, Grantee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
2.    Vesting Schedule. Subject to Sections 3, 4 and 5, the Restricted Stock
Units awarded by this Agreement will vest in Grantee according to the vesting
schedule set forth on the Grant Notice, subject to Grantee’s Continuous Status
as an Employee, Director or Consultant through each such date. Vesting may be
suspended during any unpaid leave of absence, unless continued vesting is
required by Applicable Laws or unless continued vesting is approved by the
Company in writing.
3.    Forfeiture upon Termination of Continuous Status as an Employee, Director
or Consultant. Subject to Sections 4 and 5, if Grantee’s Continuous Status as an
Employee, Director or Consultant ceases for any or no reason, the then-unvested
Restricted Stock Units awarded by this Agreement will thereupon be forfeited at
no cost to the Company and Grantee will have no further rights thereunder.
For purposes of these Restricted Stock Units, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid or in breach of Applicable Laws or the terms of Grantee’s
employment or service agreement, if any) effective as of the date that Grantee
is no longer actively providing services to the Company, Parent or any
Subsidiary and will not be extended by any notice period (e.g., Grantee’s period
of active service would not include
                                                          
1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should




1



--------------------------------------------------------------------------------




speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.


any contractual notice period, statutory notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Grantee is rendering services or the terms of Grantee’s employment or
service agreement, if any). Subject to Section 5, below, actively providing
services during only a portion of the vesting period prior to a vesting date
shall not entitle Grantee to vest in a pro-rata portion of the unvested
Restricted Stock Units that would have vested as of such vesting date, nor will
it entitle Grantee to any compensation for the lost vesting. The Administrator
shall have the exclusive discretion to determine when Grantee is no longer
actively providing services for purposes of these Restricted Stock Units
(including whether Grantee may still be considered to be actively providing
services while on leave of absence).
4.    Death. If Grantee’s Continuous Status as an Employee, Director or
Consultant is terminated due to Grantee’s death, then the Restricted Stock Units
will fully vest immediately as of the date of Grantee’s death.
5.    Change in Control. If the Restricted Stock Units are not assumed,
converted, replaced or substituted with an equivalent award by a successor
company (or a parent or subsidiary thereof) in connection with a Change in
Control (as defined in the Company’s Change in Control Employee Severance Plan
for U.S. Based Employees or the Company’s Change in Control Employee Severance
Plan for Non-U.S. Based Employees (collectively, the “CIC Plan”)), then all
Restricted Stock Units will fully vest immediately before the Change in Control.
If the Restricted Stock Units are assumed, converted, replaced or substituted
with an equivalent award by a successor company (or parent or subsidiary
thereof) in connection with a Change in Control (an “Equivalent Award”), the
vesting of the Restricted Stock Units shall be accelerated upon a termination of
employment following a Change in Control which qualifies Grantee for severance
benefits under the CIC Plan, solely to the extent equity award acceleration is
provided in connection with a qualifying termination pursuant to and in
accordance with the terms of the CIC Plan.
6.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 2, 4 and 5 will be paid to Grantee (or in the event of Grantee’s
death, to his or her legal heirs) in whole Shares, subject to Grantee satisfying
any withholding obligations for Tax-Related Items as set forth in Section 8
within sixty (60) days following the date on which the Restricted Stock Units
vest.
7.    Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee’s
legal heirs. Any such transferee must furnish the Company with (a) written
notice of his or her status as legal heir, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.
8.    Responsibility for Taxes. Grantee acknowledges that, regardless of any
action taken by the Company and/or the Parent or Subsidiary employing Grantee or
for which Grantee is otherwise providing services (the “Service Recipient”), the
ultimate liability for any and all income


2



--------------------------------------------------------------------------------




tax (including U.S. and non-U.S. federal, state, and/or local taxes), social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to Grantee’s participation in the Plan and legally
applicable to Grantee or deemed by the Company or the Service Recipient in their
reasonable discretion to be an appropriate charge to Grantee even if legally
applicable to the Company or Service Recipient (“Tax-Related Items”) is and
remains Grantee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or Service Recipient. Grantee further acknowledges that
the Company and/or the Service Recipient (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including the grant of the Restricted
Stock Units, the vesting of Restricted Stock Units, the settlement of the
Restricted Stock Units, the subsequent sale of any Shares acquired at settlement
and the receipt of any dividends; and (ii) do not commit and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Grantee is subject to Tax-Related
Items in more than one jurisdiction, Grantee acknowledges that the Company
and/or the Service Recipient (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) have been made by Grantee with
respect to the payment of all Tax-Related Items which the Company determines
must be withheld with respect to the Restricted Stock Units. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may require Grantee to satisfy any withholding obligations for
Tax-Related Items, in whole or in part, by one or more of the following (without
limitation): (a) paying cash, (b) withholding from Grantee’s wages, salary or
other cash compensation payable to Grantee by the Company, the Service Recipient
or any other Parent or Subsidiary, (c) selling a sufficient number of such
Shares otherwise deliverable to Grantee (on Grantee’s behalf pursuant to this
authorization without further consent) through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise), or (d)
withholding otherwise deliverable Shares, provided, however, that if Grantee is
a Section 16 officer of the Company under the Exchange Act, then any withholding
obligation for Tax-Related Items will be satisfied only by one or a combination
of methods (a) through (c) above.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates,
including maximum rates applicable in Grantee’s jurisdiction(s). In the event of
over-withholding, Grantee may receive a refund of any over-withheld amount (with
no entitlement to the Share equivalent), or if not refunded, Grantee may seek a
refund from the applicable tax authorities. In the event of under-withholding,
Grantee may be required to pay additional Tax-Related Items directly to the
applicable tax authorities or to the Company and/or Service Recipient. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, Grantee
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Restricted Stock Units.


3



--------------------------------------------------------------------------------




Notwithstanding anything in this section to the contrary, to avoid a prohibited
distribution under Section 409A of the Code, if Shares underlying the Restricted
Stock Units will be withheld (or sold on Grantee’s behalf) to satisfy any
withholding obligation for Tax-Related Items arising prior to the date of
settlement of the Restricted Stock Units for any portion of the Restricted Stock
Units that is considered “nonqualified deferred compensation” subject to Section
409A of the Code, the number of Shares withheld (or sold on Grantee’s behalf)
shall not exceed the number of Shares that equals the liability for the
Tax-Related Items.
If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder, Grantee will permanently forfeit such Shares and
the Shares will be returned to the Company at no cost to the Company.
9.    Acknowledgment of Nature of Plan and Restricted Stock Units. In accepting
the Award, Grantee understands, acknowledges and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the Award of Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units
even if Restricted Stock Units have been awarded in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    Grantee’s participation in the Plan is voluntary;
(e)    Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation or salary for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, holiday top-up, variable compensation, pension or
retirement or welfare benefits or similar mandatory payments;
(f)    the Award of Restricted Stock Units and the Shares subject to the
Restricted Stock Units, this Agreement, the transactions contemplated hereunder
and the vesting schedule set forth herein shall not create a right of Grantee’s
Continuous Status as an Employee, Director or Consultant for the vesting period,
for any period, or at all, or be interpreted as forming or amending an
employment or service contract with the Company, the Service Recipient or any
other Parent or Subsidiary, and shall not interfere with Grantee’s right or the
right of the Company, Service Recipient or any other Parent or Subsidiary to
terminate Grantee’s Continuous Status as an Employee, Director or Consultant (if
any) at any time;


4



--------------------------------------------------------------------------------




(g)    unless otherwise agreed in writing with the Company, the Restricted Stock
Units and the Shares subject to Restricted Stock Units, and the income from and
value of same, are not granted as consideration for, or in connection with, the
service Grantee may provide as a director of a Parent or Subsidiary;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages arises from
termination of the Award, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the Award of Restricted Stock Units
or Shares received upon vesting of Restricted Stock Units resulting from
termination of Grantee’s Continuous Status as an Employee, Director or
Consultant (regardless of the reason for the termination and whether or not such
termination is found to be invalid or in breach of employment laws in the
jurisdiction where Grantee is rendering services or the terms of Grantee’s
employment or service agreement, if any); and
(j)    neither the Company, the Service Recipient, nor any other Parent or
Subsidiary shall be liable for any foreign exchange rate fluctuations between
Grantee’s local currency and the United States Dollar that may affect the value
of the Restricted Stock Units or of any amounts due to Grantee pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.
10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Grantee’s acquisition or sale of the underlying
Shares. Grantee should consult with his or her personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan.
11.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to Grantee.
12.    Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 160 Rio Robles Drive, San Jose, CA 95134,
United States of America, with a copy to the Corporate Secretary at 160 Rio
Robles Drive, San Jose, CA 95134, United States of America, or at such other
address as the Company may hereafter designate in writing. Any notices provided
for in this Agreement or the Plan shall be given in writing (including
electronic mail) and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to Grantee, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Grantee at the address
specified above or at such other address as Grantee hereafter designate by
written notice to the Company.
13.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or


5



--------------------------------------------------------------------------------




hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. or non-U.S. state,
federal, local or other Applicable Laws, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Grantee (or Grantee’s legal heirs), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Company. The Company is under no obligation to register or qualify the
Shares with any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Company shall have unilateral authority to amend the
Agreement without Grantee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.
16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Grantee’s consent to participate
in the Plan by electronic means. Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.
19.    Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, for Grantees who are U.S. taxpayers, it is intended that the vesting
and the payments of Restricted Stock Units shall qualify for exemption from or
comply with the application of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the


6



--------------------------------------------------------------------------------




right (but shall not be obligated), to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting and/or payments provided under
this Agreement are made in a manner that qualifies for exemption from or
complies with Section 409A of the Code or to mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A of Code if compliance is not practical; provided, however, that the
Company makes no representation that the vesting or payments of Restricted Stock
Units provided under this Agreement will be exempt from or compliant with
Section 409A of the Code, makes no undertaking to preclude Section 409A of the
Code from applying to the vesting and/or payment of Restricted Stock Units
provided under this Agreement and does not guarantee that the Restricted Stock
Units or that the vesting or payment of the Restricted Stock Units will not be
subject to taxes, interest and penalties or any other adverse tax consequences
under Section 409A of the Code. Nothing in this Agreement shall provide a basis
for any person to take any action against the Company or any Parent or
Subsidiary based on matters covered by Section 409A of the Code, including the
tax treatment of any amounts paid under this Agreement.
20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
21.    Language. Grantee acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English as to allow Grantee to understand the terms
of this Agreement and any other documents related to the Plan. If Grantee has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different from the English version, the English version will control.
22.    Appendix. Notwithstanding any provisions in the Grant Notice or this
Restricted Stock Unit Agreement, the Restricted Stock Units shall be subject to
any additional terms and conditions for Grantee’s country attached hereto in the
Appendix. Moreover, if Grantee transfers residence and/or employment to, or is
considered a citizen or resident for local law purposes of, one of the countries
included in the Appendix, the additional terms and conditions for such country
will apply to Grantee to the extent the Administrator determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Restricted Stock
Unit Agreement.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.


7



--------------------------------------------------------------------------------




25.    Insider Trading Restrictions/Market Abuse Laws. Grantee acknowledges that
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and, if different,
Grantee’s country, Grantee’s broker’s country and/or the country where Shares
are listed, which may affect his or her ability to directly or indirectly, for
him- or herself or for a third party, accept or otherwise acquire or sell,
attempt to sell or otherwise dispose of, Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as Grantee is
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in the applicable jurisdiction) or the trade in Shares or
the trade in rights to Shares under the Plan. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Grantee places
before he or she possessed inside information. Furthermore, Grantee could be
prohibited from (1) disclosing the inside information to any third party (other
than on a “need to know” basis) and (2) “tipping” third parties or otherwise
causing them to buy or sell Company securities; including “third parties” who
are fellow employees. Any restrictions under these laws or regulations may be
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Grantee acknowledges that it is his
or her responsibility to comply with any applicable restrictions, and Grantee is
advised to speak to his or her personal advisor on this matter.
26.    Foreign Asset/Account Reporting; Exchange Controls. Grantee acknowledges
that Grantee’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect Grantee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Grantee’s country.
Grantee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. Grantee also may be required to
repatriate sale proceeds or other funds received as a result of Grantee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Grantee further acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Grantee should consult his or her personal legal advisor for any details.
27.    Waiver. Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Grantee or
any other grantee.
28.    Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock Units granted hereunder shall be governed by, and construed in accordance
with, the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California,
U.S.A., and agree that such litigation shall be conducted only in the courts of
Santa Clara County, California, U.S.A., or the federal courts for the United
States for the Northern District of California, U.S.A., and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.


8



--------------------------------------------------------------------------------




By electronically approving the Award of Restricted Stock Units through the
Morgan Stanley website, Grantee agrees to all of the terms and conditions
described in this Agreement (including any Appendix) and in the Plan. If the
Award of Restricted Stock Units has not been expressly approved before the first
vesting date, Grantee understands and acknowledges that he or she will be deemed
to have agreed to all of the terms and conditions in this Agreement (including
any Appendix) and in the Plan.




9



--------------------------------------------------------------------------------






Exhibit 10.28
APPENDIX
MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
ADDITIONAL TERMS AND CONDITIONS


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Notice, the Restricted Stock Unit Agreement and the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Grantee if Grantee works and/or resides in one of the countries
listed herein.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the additional terms and conditions
included herein will apply to Grantee under these circumstances.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of June 2020.
Such laws are often complex and change frequently. Grantee should not rely on
the information noted herein as the only source of information relating to the
consequences of Grantee’s participation in the Plan because the information may
be out of date at the time Grantee acquires Shares or sells Shares acquired
under the Plan.
In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and the Company is not in a position to assure Grantee of
any particular result. Accordingly, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in Grantee’s country may apply
to Grantee’s situation.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to Grantee.


A-1



--------------------------------------------------------------------------------







ALL COUNTRIES EXCEPT THE UNITED STATES, MEMBER COUNTRIES OF THE EUROPEAN
UNION/EUROPEAN ECONOMIC AREA, SWITZERLAND AND THE UNITED KINGDOM
Terms and Conditions
Data Privacy Consent
(a)    Data Collection and Usage. The Company and the Service Recipient collect,
process and use certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Restricted Stock Units granted under the Plan or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor (“Data”), for purposes of
implementing, administering and managing Grantee’s participation in the Plan.
The legal basis, where required, for the processing of Data is Grantee’s
consent.
(b)    Stock Plan Administration Service Providers. The Company transfers Data
to Morgan Stanley Smith Barney LLC and certain of its affiliated companies
(collectively, “Morgan Stanley”), an independent service provider, which assists
the Company with the implementation, administration and management of the Plan.
The Company may select different or additional service providers in the future
and share Data with such other provider(s) serving in a similar manner. Grantee
may be asked to agree on separate terms and data processing practices with
Morgan Stanley or any future service providers, with such agreement being a
condition to the ability to participate in the Plan. The legal basis, where
required, for the transfer of Data by the Company to Morgan Stanley or a
different provider, as applicable, is Grantee’s consent.
(c)    International Data Transfers. The Company and Morgan Stanley are based in
the United States. The Company and Morgan Stanley may transfer Data to
additional countries. Grantee’s country or jurisdiction may have different data
privacy laws and protections than the United States or the countries to which
the Company and/or Morgan Stanley may transfer Data. The Company’s legal basis,
where required, for the international transfer of Data is Grantee’s consent.
(d)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This means Data may be
retained until after termination of Grantee’s Continuous Status as an Employee,
Director or Consultant.
(e)    Voluntariness of Plan Participation. Participation in the Plan is
voluntary and Grantee is providing any consents herein on a purely voluntary
basis. Grantee understands that he or she may withdraw his or her consent at any
time, with future effect and for any or no


A-2



--------------------------------------------------------------------------------





reason. If Grantee does not consent, or if Grantee later seeks to revoke his or
her consent, Grantee’s salary from or employment or service relationship with
the Service Recipient will not be affected. The only consequence of refusing or
withdrawing Grantee’s consent is that the Company would not be able to grant the
Restricted Stock Units or other Awards under the Plan or administer or maintain
such Awards.
(f)    Data Subject Rights. Grantee may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Grantee is based,
such rights may include the right to (i) request access to or copies of Data the
Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in Grantee’s jurisdiction, and/or (vii)
receive a list with the names and addresses of any potential recipients of Data.
To receive clarification regarding these rights or to exercise these rights,
Grantee can contact the Company’s designated Data Protection Officer at
dataprivacy@maximintegrated.com.


A-3



--------------------------------------------------------------------------------







EUROPEAN UNION (“EU”)/EUROPEAN ECONOMIC AREA (“EEA”), SWITZERLAND AND THE UNITED
KINGDOM (“UK”)
Terms and Conditions
Data Privacy Notice
(a)    Controller and Authorized EU/EEA and UK Representatives. The Company,
with its registered addressed at 160 Rio Robles Drive, San Jose, CA 95134,
United States of America, is the controller responsible for the processing of
Grantee’s personal data in connection with the Agreement and the Plan. The
Company’s representative in the European Union/European Economic Area and the
United Kingdom is Harry Marsden (Harry.Marsden@maximintegrated.com).
(b)    Purposes and Legal Bases of Processing. The Company processes Data (as
defined below) for the purpose of performing its contractual obligations under
this Agreement, granting Restricted Stock Units, implementing, administering and
managing Grantee’s participation in the Plan and facilitating compliance with
Applicable Laws. The legal basis for the processing of Data (as defined below)
by the Company and the third-party service providers described below is the
necessity of the data processing for the Company to perform its contractual
obligations under this Agreement and for the Company’s legitimate business
interests of managing the Plan and generally administering Awards.
(c)    Data Collection and Usage. The Company and the Service Recipient collect,
process and use certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Restricted Stock Units granted under the Plan or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor (“Data”).
(d)    Stock Plan Administration Service Providers. The Company transfers Data
to Morgan Stanley Smith Barney LLC and certain of its affiliated companies
(collectively, “Morgan Stanley”), an independent service provider based in the
United States, which assists the Company with the implementation, administration
and management of the Plan. The Company may select different or additional
service providers in the future and share Data with such other provider(s)
serving in a similar manner. Grantee may be asked to agree on separate terms and
data processing practices with Morgan Stanley or any future service providers,
with such agreement being a condition to the ability to participate in the Plan.
(e)    International Data Transfers. The Company and Morgan Stanley are based in
the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. Grantee’s country or
jurisdiction may have different data privacy laws and protections than the
United States. The European Commission has issued only a limited adequacy
finding with respect to the United States that applies only if and to the extent


A-4



--------------------------------------------------------------------------------





companies self-certify and remain self-certified under the EU-U.S. Privacy
Shield program. The Company is not currently registered for this program. The
Company provides appropriate safeguards for protecting Data that it receives in
the United States through its adherence to data transfer agreements entered into
between the Company and its Subsidiaries within the EEA/EU, Switzerland and the
UK. Grantee may request a copy of the relevant data transfer agreements by
contacting the Company’s designated Data Protection Officer at
dataprivacy@maximintegrated.com.
(f)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This means Data may be
retained until after termination of Grantee’s Continuous Status as an Employee,
Director or Consultant.
(g)    Data Subject Rights. Grantee may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Grantee is based,
such rights may include the right to (i) request access to or copies of Data the
Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in Grantee’s jurisdiction, and/or (vii)
receive a list with the names and addresses of any potential recipients of Data.
To receive clarification regarding these rights or to exercise these rights,
Grantee can contact the Company’s designated Data Protection Officer at
dataprivacy@maximintegrated.com.
(h)    Contractual Requirement. Grantee’s provision of Data and its processing
and transfer as described above is a contractual requirement and a condition to
Grantee’s ability to participate in the Plan. Grantee understands that, as a
consequence of Grantee’s refusing to provide Data, the Company may not be able
to allow Grantee to participate in the Plan, grant Restricted Stock Units to
Grantee or administer or maintain such Restricted Stock Units. However,
Grantee’s participation in the Plan and his or her acceptance of this Agreement
are purely voluntary. While Grantee will not receive Restricted Stock Units or
other Awards if he or she decides against participating in the Plan or providing
Data as described above, Grantee’s career and salary will not be affected in any
way. For more information on the consequences of the refusal to provide Data,
Grantee may contact dataprivacy@maximintegrated.com.


A-5



--------------------------------------------------------------------------------







AUSTRIA
Notifications
Exchange Control Notification
If Grantee holds Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), Grantee may be required to submit a
report to the Austrian National Bank as follows: (i) on a quarterly basis if the
value of the Shares as of any given quarter is equal to or greater than
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 is equal to or greater than €5,000,000. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year.
When Shares are sold or cash dividends received, there may be exchange control
obligations if the cash proceeds are held outside Austria. If the transaction
volume of all cash accounts abroad is equal to or greater than €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month. If the
transaction value of all cash accounts abroad is less than €10,000,000, no
ongoing reporting requirements apply.
CANADA
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Canada shall be paid in Shares only and do not provide any right for
Grantee to receive a cash payment. This provision is without prejudice to the
application of Section 8 of the Restricted Stock Unit Agreement.
Nature of Plan and Restricted Stock Units
This provision replaces the second paragraph of Section 3 of the Restricted
Stock Unit Agreement:
For purposes of these Restricted Stock Units, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid, unlawful or in breach of employment laws in the
jurisdiction where Grantee is providing services or the terms of Grantee’s
employment or service agreement, if any) effective as of the date that is the
earliest of (1) the date on which Grantee’s employment or service relationship
is terminated, (2) the date Grantee receives written notice of termination of
the employment or service relationship from the Service Recipient, or (3) the
date Grantee is no longer actively providing services to the Company, the
Service Recipient or any other Parent or Subsidiary, regardless of any notice
period or period of pay in lieu of such notice required under applicable
employment laws in the jurisdiction where Grantee is employed or rendering
services (including, but not limited to, statutory law, regulatory law and/or
common law). The Administrator shall have the exclusive discretion to determine
when Grantee is no longer


A-6



--------------------------------------------------------------------------------





actively providing services for purposes of his or her Restricted Stock Unit
Award (including whether Grantee may still be considered to be actively
providing services while on leave of absence). If, notwithstanding the
foregoing, applicable employment legislation explicitly requires continued
vesting during a statutory notice period, Grantee’s right to vest in the
Restricted Stock Units, if any, will terminate effective as of the last date of
the minimum statutory notice period, but Grantee will not earn or be entitled to
pro-rated vesting if the vesting date falls after the end of Grantee’s statutory
notice period, nor will Grantee be entitled to any compensation for lost
vesting.
The following provisions will apply if Grantee is a resident of Quebec
Language Consent
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention, ainsi que de tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent
This provision supplements the Data Privacy Consent in the “All Countries Except
the United States, Member Countries of the European Union/European Economic
Area, Switzerland and the United Kingdom” section of this Appendix:
Grantee hereby authorizes the Company and the Company’s representatives,
including broker(s) designated by the Company, to discuss with and obtain all
relevant information from all personnel, professional or non-professional,
involved in the administration and operation of the Plan. Grantee further
authorizes the Company, the Service Recipient and any other Parent or
Subsidiary, and Morgan Stanley to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company, the Service Recipient and any
other Parent or Subsidiary to record such information and to keep such
information in Grantee’s employee file.
Notifications
Securities Law Notification
Grantee may not be permitted to sell within Canada the Shares acquired under the
Plan. Grantee may only be permitted to sell Shares acquired under the Plan
through the designated broker appointed under the Plan, if any, provided the
resale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. Currently the
Shares are listed on the Nasdaq Global Select Market in the United States of
America.
Foreign Asset/Account Reporting Notification
Foreign specified property, including shares, restricted stock units, and other
rights to receive shares (e.g., stock options) of a non-Canadian company held by
a Canadian resident must generally be reported annually on a Form T1135 (Foreign
Income Verification Statement) if the total cost of his or her foreign assets
exceeds C$100,000 at any time during the year. Thus, Restricted Stock Units


A-7



--------------------------------------------------------------------------------





acquired under the Plan must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because Grantee holds other specified
foreign property. When Shares are acquired pursuant to the Restricted Stock
Units, their cost generally is the adjusted cost base (“ACB”) of the Shares. The
ACB ordinarily is equal to the fair market value of the Shares at the time of
acquisition, but if Grantee owns other Shares, this ACB may have to be averaged
with the ACB of the other Shares.
CHINA
Terms and Conditions
The following provisions apply if Grantee is subject to exchange control
regulations in the People’s Republic of China (the “PRC” or “China”), as
determined by the Company in its sole discretion.
SAFE Approval Requirement
Notwithstanding anything to the contrary in the Agreement or the Plan, no Shares
will be issued to Grantee unless and until all necessary exchange control or
other approvals with respect to the Plan have been obtained from the PRC State
Administration of Foreign Exchange (“SAFE”) or its local counterpart (“SAFE
Approval”) and provided such SAFE Approval is maintained through each vesting
date. In the event that SAFE Approval has not been obtained or is not maintained
prior to any vesting date(s), such portion of the Restricted Stock Units will
not vest until such SAFE Approval is obtained (the “Actual Vesting Date”). If
Grantee’s Continuous Status as an Employee, Director or Consultant ceases prior
to the Actual Vesting Date, Grantee will not be entitled to vest in any portion
of the Restricted Stock Units and the Restricted Stock Units will be forfeited
without any liability to the Company, Parent or any Subsidiary.


Sale of Shares
To facilitate compliance with any Applicable Laws, Grantee agrees that the
Company may determine that any Shares issued to Grantee upon vesting and
settlement of the Restricted Stock Units must be sold. The sale may occur (i)
immediately upon the vesting and settlement of the Restricted Stock Units, (ii)
following Grantee’s termination of Continuous Status as an Employee, Director or
Consultant, or (iii) within any other time frame as the Company determines to be
necessary or advisable for legal or administrative reasons. Grantee agrees that
the Company is authorized to instruct Morgan Stanley or such other broker as
determined by the Company to assist with the mandatory sale of such Shares (on
Grantee’s behalf pursuant to this authorization without further consent) and
Grantee expressly authorizes Morgan Stanley or such other broker as determined
by the Company to complete the sale of such Shares. Grantee acknowledges that
Morgan Stanley or such other broker as determined by the Company is under no
obligation to arrange for the sale of the Shares at any particular price. In
this event, the proceeds of the sale of the Shares, less any Tax-Related Items
and broker’s fees or commissions, will be remitted to Grantee in accordance with
applicable exchange control laws and regulations.
Dividend Reinvestment
Notwithstanding anything to the contrary in the Agreement or the Plan, in the
event that Grantee acquires Shares under the Plan and in the event that the
Company, in its discretion, declares payment of any cash dividends on such
Shares, Grantee acknowledges and agrees that the Company, Morgan


A-8



--------------------------------------------------------------------------------





Stanley and/or any other designated broker may use such cash dividends to
automatically purchase additional Shares to be issued into Grantee’s brokerage
account. Any additional Shares acquired pursuant to the preceding sentence are
subject to the same exchange control requirements as other Shares Grantee may
hold. Any cash dividends not used to purchase Shares or pay associated costs
(e.g., broker fees) will be immediately repatriated to China pursuant to the
procedures set by the Company in compliance with SAFE requirements.
Exchange Control Requirements
Grantee understands and agrees that Grantee will be required to immediately
repatriate to China any funds resulting from the Restricted Stock Units (e.g.,
the sales proceeds, dividends paid on Shares). Grantee further understands that,
under applicable exchange control laws and regulations, such repatriation of
funds may need to be effected through a special exchange control account
established by the Company, the Service Recipient or any other Parent or
Subsidiary and Grantee hereby consents and agrees that the funds may be
transferred to such special account prior to being delivered to Grantee. Grantee
also agrees to sign any agreements, forms and/or consents that may be reasonably
requested by the Company (or the Company’s designated broker) to effectuate any
of the remittances, transfers, conversions or other processes affecting the
proceeds. The proceeds may be paid to Grantee in U.S. dollars or in local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
Grantee understands that he or she will be required to set up a U.S. dollar
account in China so that the proceeds may be deposited into this account.
Grantee understands and acknowledges that the Company may face delays in
distributing the proceeds to Grantee due to exchange control requirements in
China. As a result, Grantee understands and acknowledges that neither the
Company nor the Service Recipient nor any other Parent or Subsidiary can be held
liable for any delay in delivering the proceeds to Grantee.
If the proceeds are paid in local currency, Grantee acknowledges that the
Company is under no obligation to secure any particular exchange control
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control requirements. Grantee agrees to bear
any currency fluctuation risk between the time the Shares are sold or a dividend
is paid and the time the net proceeds are converted to local currency and
distributed to Grantee.
Finally, Grantee agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Notification
Chinese residents may be required to report to SAFE all details of their foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, Grantee may
be subject to reporting obligations for the Restricted Stock Units, Shares
acquired under the Plan and Plan-related transactions.
FINLAND
There are no country-specific provisions.


A-9



--------------------------------------------------------------------------------





FRANCE
Terms and Conditions
Language Acknowledgement
By accepting the grant of Restricted Stock Units and this Agreement, which
provides for the terms and conditions of the Restricted Stock Units, Grantee
confirms having read and understood the documents relating to this Award (the
Plan and this Agreement) which were provided in the English language. Grantee
accepts the terms of those documents accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat qui contient les
termes et conditions de vos Actions Attribuées, le Bénéficiare confirme avoir lu
et compris les documents relatifs à cette Attribution (le Plan et ce Contrat)
qui ont été transmis en langue anglaise. Le Bénéficiare accepte ainsi les
conditions et termes de ces documents.
Notifications
Foreign Asset/Account Reporting Notification
French residents must declare all foreign bank and brokerage accounts (including
any accounts that were opened or closed during the tax year) in which they hold
cash or securities on an annual basis on form No. 3916, together with their
income tax return. Further, French residents with foreign account balances
exceeding €1,000,000 may have additional monthly reporting obligations.
GERMANY
Notifications
Exchange Control Notification
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. From September 2013, the German Federal Bank no longer will
accept reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de. In the event that German residents make or receive a payment
in excess of this amount, they are responsible for complying with applicable
reporting requirements. In addition, in the unlikely event that German residents
hold Shares exceeding 10% of the total capital or voting rights of a foreign
company (such as the Company), they must report holdings in the company on an
annual basis.
Foreign Asset/Account Reporting Notification
German residents holding Shares must notify their local tax office of the
acquisition of Common Stock when they file their tax returns for the relevant
year if the aggregate value of all Common Stock acquired exceeds €150,000, or in
the unlikely event that the resident holds Common Stock exceeding 10% of the
Company’s total Common Stock. However, the requirement in the foregoing sentence
will not apply to Grantee if he or she owns less than 1% of the Company, which
is likely the case.


A-10



--------------------------------------------------------------------------------





HONG KONG
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Hong Kong shall be paid in Shares only and do not provide any right
for Grantee to receive a cash payment. This provision is without prejudice to
the application of Section 8 of the Restricted Stock Unit Agreement.
Sales Restriction
This provision supplements Section 2 of the Restricted Stock Unit Agreement:
Shares acquired pursuant to the Plan are accepted as a personal investment. If,
for any reason, the Restricted Stock Units vest and become non-forfeitable and
Shares are issued to Grantee within six months of the Grant Date, Grantee agrees
that he or she will not offer to the public or otherwise dispose of any Shares
prior to the six-month anniversary of such Grant Date.
Notifications
Securities Warning
The contents of this Agreement have not been reviewed by any regulatory
authority in Hong Kong. Grantee is advised to exercise caution in relation to
the Award. If Grantee is in any doubt about any of the contents of the Plan,
Agreement, or any Plan prospectus, Grantee should obtain independent
professional advice. The Restricted Stock Units and any Shares issued thereunder
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Subsidiaries. The Agreement,
including any Appendix to the Restricted Stock Unit Agreement, the Plan, any
Plan prospectus, and any other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Restricted Stock Units and any underlying documentation are
intended only for the personal use of Grantee and may not be distributed to any
other person.
HUNGARY
There are no country specific provisions.
INDIA
Notifications
Exchange Control Notification
Indian residents must repatriate to India any proceeds from the sale of Shares
and the receipt of any dividends received in relation to Shares within such
period of time as prescribed under applicable Indian exchange control laws and
regulations, as may be amended from time to time. Grantee will receive a foreign
inward remittance certificate (“FIRC”) from the bank where the foreign currency
is deposited and should retain the FIRC as evidence of the repatriation of funds
in the event the


A-11



--------------------------------------------------------------------------------





Reserve Bank of India or the Service Recipient requests proof of repatriation.
It is Grantee’s responsibility to comply with applicable exchange control laws
in India.
Foreign Asset/Account Reporting Notification
Indian residents are required to declare in their annual tax returns (a) any
foreign assets they hold and (b) any foreign bank accounts for which they have
signing authority.
IRELAND
Notifications
Director Notification Obligation
Directors of a Subsidiary in Ireland (“Irish Subsidiary”) are subject to certain
notification requirements under the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish Subsidiary in writing upon
receiving or disposing of an interest in the Company (e.g., Restricted Stock
Units, Shares) representing more than 1% of the Company’s voting share capital,
upon becoming a director of the Company if such an interest exists at the time,
or upon becoming aware of the event giving rise to the notification requirement.
These notification requirements also apply to a shadow director (i.e., an
individual who is not on the Board of Directors of the Irish Subsidiary but who
has sufficient control so that the Board of Directors of the Irish Subsidiary
acts in accordance with the “directions or instructions” of the individual) or a
secretary of the Irish Subsidiary, and with respect to the interests of a
director’s, shadow director’s or secretary’s spouse or minor children (whose
interests will be attributed to the director, shadow director or secretary).
ITALY
Terms and Conditions
Plan Document Acknowledgment
By accepting the Award of Restricted Stock Units, Grantee acknowledges that he
or she has received a copy of the Plan, has reviewed the Plan and the Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.
In addition, by accepting the Award of Restricted Stock Units, Grantee further
acknowledges that he or she has read and specifically and expressly approved the
following sections in the Restricted Stock Unit Agreement: Section 8:
Responsibility for Taxes, Section 9: Acknowledgment of Nature of Plan and
Restricted Stock Units, Section 13: Grant is Not Transferable, Section 14:
Binding Agreement, Section 16: Plan Governs, Section 17: Administrator
Authority, Section 18: Electronic Delivery and Acceptance, Section 21: Language,
Section 28: Governing Law/Choice of Venue; and the Data Privacy Notice in the
“European Union/European Economic Area, Switzerland and the United Kingdom”
section of this Appendix.
Notifications
Foreign Asset/Account Reporting Notification


A-12



--------------------------------------------------------------------------------





Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy, must report these assets on their annual tax return for the year
during which the assets are held on UNICO Form, RW Schedule, or on a special
form if no tax is due. These reporting obligations also apply where such
residents are the beneficial owners of foreign financial assets under Italian
money laundering provisions.
Tax Notification
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The taxable amount will be the fair market value of the
financial assets, assessed at the end of the calendar year. The fair market
value is considered to be the value of the Shares on the Nasdaq Global Select
Market on December 31 of each year or on the last day the Shares were held (the
tax is levied in proportion to the actual days shares are held during the
calendar year). No tax payment duties arise if the amount of the foreign
financial assets tax calculated on all financial assets held abroad does not
exceed a certain threshold. The value of financial assets held abroad must be
reported in Form RM of the annual tax return.
JAPAN
Notifications
Foreign Asset/Account Reporting Notification
Japanese residents are required to report to the Tax Office details of any
assets (including any Shares acquired under the Plan) held outside of Japan as
of December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Grantee should consult with his or her
personal tax advisor as to whether the reporting obligation applies to Grantee
and whether Grantee will be required to include details of any cash, outstanding
Restricted Stock Units or Shares held by Grantee in the report.
KOREA
Terms and Conditions
Tax Withholding
This provision supplements Section 8 of the Restricted Stock Unit Agreement:


By accepting the Award of Restricted Stock Units, Grantee authorizes the Company
and/or the Service Recipient to withhold Tax-Related Items arising in Korea upon
vesting of the Restricted Stock Units, regardless of the fact that such
withholding may not be required by law. Grantee further acknowledges and agrees
that the Company or the Service Recipient may accomplish such withholding by any
one or any combination of the methods described in Section 8 of the Restricted
Stock Unit Agreement. Notwithstanding this provision, Grantee acknowledges and
agrees that, should the Company or the Service Recipient fail to withhold
Tax-Related Items for any or no reason, it remains Grantee’s obligation to
satisfy all Tax-Related Items and neither the Company nor the Employee will be
liable for Grantee’s failure to satisfy such obligations.
Notifications


A-13



--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Notification
Korean residents are required to declare foreign accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities if the monthly
balance of such accounts exceeds a certain limit (currently KRW 500 million or
an equivalent amount in foreign currency) on any month-end date during a
calendar year. Korean residents should consult with their personal tax advisor
to determine whether the country in which they hold foreign accounts have
entered into an IGA with Korea.
NETHERLANDS
Terms and Conditions
Labor Law Acknowledgment
Grantee acknowledges that Restricted Stock Units and any Shares acquired under
the Plan are intended as an incentive to remain employed with the Service
Recipient and are not intended as remuneration for labor performed.
PHILIPPINES
Notifications
Securities Law Notification
This offer of Restricted Stock Units is being made pursuant to an exemption from
registration under Section 10.2 of the Philippines Securities Regulation Code
that has been approved by the Philippines Securities and Exchange Commission.
Grantee should be aware of the risks of participating in the Plan, which include
(without limitation) the risk of fluctuation in the price of Shares on the
Nasdaq Global Select Market and the risk of currency fluctuations between the
United States Dollar (“U.S. Dollar”) and Grantee’s local currency. In this
regard, Grantee should note that the value of any Shares Grantee may acquire
under the Plan may decrease, and fluctuations in foreign exchange rates between
Grantee’s local currency and the U.S. Dollar may affect the value of the
Restricted Stock Units or any amounts due to Grantee pursuant to the settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired by Grantee
upon settlement or the receipt of any dividends paid on such Shares. The Company
is not making any representations, projections or assurances about the value of
Shares now or in the future.
For further information on risk factors impacting the Company’s business that
may affect the value of Shares, Grantee should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at https://www.sec.gov/, as well as on the Company’s
website at http://www.maximintegrated.com. In addition, Grantee may receive,
free of charge, a copy of the Company’s Annual Report, Quarterly Reports or any
other reports, proxy statements or communications distributed to the Company’s
stockholders by contacting the Stock Administration Department at the address
below:
Stock Administration


A-14



--------------------------------------------------------------------------------





Maxim Integrated Products, Inc.
160 Rio Robles
San Jose, CA 95134
United States of America
Phone: +1 (408) 601-3010
The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippine securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares currently are listed on the Nasdaq Global Select Market in
the United States of America.
POLAND
Notifications
Exchange Control Notification
Polish residents holding cash and foreign securities (including Shares) in bank
or brokerage accounts outside of Poland must report information to the National
Bank of Poland on transactions and balances in such accounts if the value of
such cash and securities exceeds PLN 7 million. If required, such reports must
be filed on special forms available on the website of the National Bank of
Poland. Grantee should consult with a personal legal advisor to determine
whether Grantee will be required to submit reports to the National Bank of
Poland.
Further, any transfer of funds in excess of €15,000 (or if such transfer of
funds is connected with business activity of an entrepreneur, a lower threshold)
into or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.
RUSSIA
Terms and Conditions
Data Privacy
The following provision supplements the Data Privacy Consent in the “All
Countries Except United States, European Union/European Economic Area,
Switzerland and the United Kingdom” section of this Appendix, and to the extent
the two provisions are inconsistent, the below provision will control:
Grantee understands and agrees that the Company may require Grantee to complete
and return to the Company a Consent to Processing of Personal Data form (the
“Consent”). If a Consent is required by the Company but Grantee fails to provide
such Consent, Grantee understands and agrees that the Company will not be able
to administer or maintain the Restricted Stock Units or any other awards.
Therefore, Grantee understands that refusing to complete any required Consent or
withdrawing his or her consent may affect Grantee’s ability to participate in
the Plan. For more


A-15



--------------------------------------------------------------------------------





information on any required Consent or withdrawal of consent, Grantee may
contact his or her local human resources representative.
Securities Law Restriction
The Plan, Grant Notice, Agreement, including this Appendix, and all other
materials Grantee may receive regarding his or her participation in the Plan or
the grant of Restricted Stock Units do not constitute advertising or an offering
of securities in Russia and are deemed accepted by Grantee only upon receipt of
the signed Grant Notice in the United States or upon acceptance through an
online acceptance website maintained in the United States. In no event will
Shares acquired at vesting be delivered to Grantee in Russia; all Shares will be
maintained on Grantee’s behalf in the United States. The issuance of Shares
acquired at vesting has not and will not be registered in Russia; therefore,
such Shares may not be offered or placed in public circulation in Russia.
U.S. Transaction Notification
Grantee’s acceptance of the Agreement results in a contract between Grantee and
the Company completed in the United States and governed by the laws of the State
of California, without giving effect to the conflict of laws principles thereof.
Further, any Shares issued to Grantee upon vesting and settlement of the
Restricted Stock units shall be delivered through a bank or brokerage account in
the United States. Grantee is not permitted to sell or otherwise dispose of
Shares directly to other Russian legal entities or individuals.
Notifications
Exchange Control Notification
All restrictions on the payment of funds by non-residents into a Russian
resident’s declared foreign brokerage account, including dividends and proceeds
from the sale of Shares, have been abolished. Grantee may now receive, hold and
remit dividends and proceeds from the sale of Shares acquired under the Plan
into and out of his or her brokerage account without any requirement to first
repatriate such funds to an authorized bank in Russia. Grantee should be aware
that the rules related to foreign bank accounts are different and that certain
restrictions with respect to payments by non-residents into a Russian currency
resident’s foreign bank account may continue to apply where the foreign bank
account is located in the United States. Grantee should contact his or her
personal advisor to confirm the application of the exchange control restrictions
prior to vesting in the Restricted Stock Units and selling Shares, as
significant penalties may apply in the case of non-compliance with the exchange
control restrictions and because such exchange control restrictions are subject
to change.
Foreign Asset/Account Reporting Notification
Russian residents are required to report the opening, closing or change in
account details of any foreign bank account to the Russian tax authorities
within one month of the opening, closing or change of such account. Russian
residents also are required to report to the Russian tax authorities on or
before June 1 of the following year (i) the beginning and ending balances in a
foreign bank account each year and (ii) transactions related to such a foreign
account during the year. Foreign brokerage accounts and foreign accounts with
other financial institutions (financial market organizations) also must be
reported. Certain specific exceptions from the reporting requirements may apply.
Grantee should consult with his or her personal legal advisor to determine how
these


A-16



--------------------------------------------------------------------------------





reporting requirements apply to any account opened in connection with Grantee’s
participation in the Plan.
Labor Law Notification
If Grantee continues to hold Shares acquired under the Plan after an involuntary
termination of employment, Grantee may not be eligible to receive unemployment
benefits in Russia.
Anti-Corruption Notification
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, Grantee should
inform the Company if he or she is covered by these laws because Grantee should
not hold Shares acquired under the Plan under these circumstances.
SINGAPORE
Terms and Conditions
Sales Restriction
This provision supplements Section 2 of the Restricted Stock Unit Agreement:
Grantee agrees that, if for any reason the Restricted Stock Units vest and
become non-forfeitable and Shares are issued to Grantee within six months of the
Grant Date, Grantee will not sell the Shares or offer the Shares for sale in
Singapore prior to the six-month anniversary of such Grant Date unless such sale
or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”) and in accordance with the conditions of any
other applicable provision of the SFA.
Notifications
Securities Law Notification
The grant of the Restricted Stock Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA and is not made
with a view to the Restricted Stock Units or underlying Shares being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Director Notification Requirement
Directors (including alternate, substitute, associate and shadow directors) of a
Singapore Subsidiary, regardless of whether Singapore residents and/or employed
in Singapore, are subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify
such entity in writing within two business days of any of the following events
(i) the acquisition or disposal of an interest in the Company or any Parent or
Subsidiary (e.g., Restricted Stock Units, Shares), (ii) any change in
previously-disclosed interests (e.g., sale of Shares), or (iii) becoming a
director, associate director or shadow director of a Subsidiary in Singapore, if
the individual holds such an interest at that time. These notification
requirements apply regardless of whether the directors are residents of or
employed in Singapore.


A-17



--------------------------------------------------------------------------------





SPAIN
Terms and Conditions
Labor Law Acknowledgment
This provision supplements Section 9 of the Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, Grantee acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.
Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees or other service providers of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any of its Subsidiaries on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
Grantee understands that any grant is given on the assumption and condition that
it shall not become a part of any employment or service contract (either with
the Company, the Service Recipient or any other Parent or Subsidiary) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. Further, Grantee
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from any gratuitous and discretionary grant since the
future value of the Restricted Stock Units and Shares is unknown and
unpredictable. In addition, Grantee understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Grantee
understands, acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Restricted Stock Units shall be null and void.
Grantee understands and agrees that, as a condition of the grant of the
Restricted Stock Units, the termination of Grantee’s Continuous Status as an
Employee, Director or Consultant for any reason except by reason of death (but
including the reasons listed below) will automatically result in the loss of the
Restricted Stock Units to the extent the Restricted Stock Units have not vested
as of the date Grantee is no longer actively employed. In particular, unless
otherwise set forth in the Agreement, Grantee understands and agrees that any
unvested Restricted Stock Units as of the date Grantee is no longer actively
employed will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of a termination of Grantee’s
Continuous Status as an Employee, Director or Consultant by reason of, but not
limited to, resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Service Recipient and
under Article 10.3 of the Royal Decree 1382/1985. Grantee acknowledges that he
or she has read and specifically accepts the conditions referred to in Sections
2, 3 and 9 of the Restricted Stock Unit Agreement.


A-18



--------------------------------------------------------------------------------





Notifications
Securities Law Notification
The Restricted Stock Units and the Shares described in the Agreement do not
qualify under Spanish regulations as securities. No “offer of securities to the
public,” as defined under Spanish law, has taken place or will take place in the
Spanish territory. The Agreement (including this Appendix) has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Notification
Spanish residents must declare for statistical purposes the acquisition,
ownership and disposition of Shares to the Dirección General de Comercio e
Inversiones (“DGCI”), a department of the Ministry of Industry, Tourism and
Commerce. Generally, the declaration must be made in January for Shares acquired
or sold during (or owned as of December 31 of) the prior year; however, if the
value of Shares acquired or sold exceeds a certain threshold (or the Spanish
resident holds 10% or more of the share capital of the Company or such other
amount that would entitle him or her to join the Board), the declaration must be
filed within one month of the acquisition or sale, as applicable.
In addition, Spanish residents are required to electronically declare to the
Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired at vesting of the
Restricted Stock Units) held in such accounts, and any transactions carried out
with non-Spanish residents, depending on the value of the transactions for all
such accounts during the prior tax year or the balances in such accounts as of
December 31 of the prior tax year.
Foreign Asset/Account Reporting Notification
Spanish residents must report assets or rights deposited or held outside of
Spain (e.g., cash or Shares held in a bank or brokerage account) to the Spanish
tax authorities on their annual tax returns. This reporting obligation is based
on the value of those rights and assets as of December 31 and has a threshold of
€50,000 per type of asset (bank account, shares of stock, real estate, etc.).
After such assets or rights are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
asset or right increases by more than €20,000 or if the ownership of such asset
or right is transferred or relinquished during the year. For purposes of this
requirement, shares of Common Stock acquired under the Plan or other equity
programs offered by the Company constitute assets, but unvested rights (e.g.,
Restricted Stock Units, etc.) are not considered assets or rights.
SWEDEN
Terms and Conditions


Responsibility for Taxes
The following provision supplements Section 8 of the Restricted Stock Unit
Agreement:
Without limiting the Company and the Service Recipient’s authority to satisfy
their withholding obligations for Tax-Related Items as set forth in Section 8 of
the Restricted Stock Unit Agreement,


A-19



--------------------------------------------------------------------------------





in accepting the grant of the Restricted Stock Units, Grantee authorizes the
Company and/or the Service Recipient to withhold Shares or to sell Shares
otherwise deliverable to Grantee upon vesting and settlement of the Restricted
Stock Units in order to satisfy Tax-Related Items, regardless of whether the
Company and/or the Service Recipient has an obligation to withhold such
Tax-Related Items.
SWITZERLAND
Notifications
Securities Law Notification
Neither this document nor any other materials relating to the Restricted Stock
Units (i) constitutes a prospectus according to articles 35 et seq. of the Swiss
Federal Act on Financial Services (“FinSA”) (ii) may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or (iii) has been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 FinSA or any
Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority FINMA.
TAIWAN
Notifications
Securities Law Notification
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notification
Taiwanese residents may remit foreign currency (including proceeds from the sale
of Shares or the receipt of any dividends) into Taiwan up to US$5,000,000 per
year without justification. However, if the transaction amount is TWD500,000 or
more in a single transaction, a Foreign Exchange Transaction Form must be
submitted to the remitting bank. Further, if the transaction amount is
US$500,000 or more in a single transaction, supporting documentation, to the
satisfaction of the remitting, must also be provided.
THAILAND
Notifications
Exchange Control Notification
Thai residents must repatriate the proceeds from the sale of Shares and/or cash
dividends paid on such Shares to Thailand immediately following the receipt of
such proceeds if the amount of such proceeds or cash dividends received in a
single transaction is US$200,000 or more. The repatriated cash proceeds must
either be converted into Thai Baht or deposited into a foreign currency account
opened with a commercial bank in Thailand that is authorized by the Bank of
Thailand to engage in the purchase, exchange and withdrawal of foreign currency
(i.e., an authorized agent) within 360


A-20



--------------------------------------------------------------------------------





days of such repatriation. Grantee must inform the authorized agent of the
details of the foreign currency transaction (which may include Grantee’s
identification information and the purpose of the transaction).
Failure to comply with the above obligations may lead to penalties being
assessed by the Bank of Thailand. Because exchange control regulations change
frequently and without notice, Grantee should consult his or her legal advisor
before selling any Shares (or receiving any other funds in connection with the
Plan) to ensure compliance with current regulations. It is Grantee’s
responsibility to comply with exchange control laws in Thailand, and neither the
Company nor the Service Recipient will be liable for any fines or penalties
resulting from failure to comply with Applicable Laws.
TURKEY
Notifications
Securities Law Notification
Pursuant to Turkish securities law, selling Shares acquired under the Plan
within Turkey is not permitted. The Shares are currently traded on the Nasdaq
Global Select Market, which is located outside of Turkey, under the ticker
symbol “MXIM” and the Shares may be sold through this exchange.
Exchange Control Notification
In certain circumstances, Turkish residents are permitted to sell shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Grantee may be required to appoint a Turkish broker to assist with
the sale of the Shares acquired under the Plan. Grantee should consult his or
her personal legal advisor before selling any Shares acquired under the Plan to
confirm if this requirement applies.
UNITED KINGDOM
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in United Kingdom shall be paid in Shares only and do not provide any
right for Grantees in the United Kingdom to receive a cash payment. This
provision is without prejudice to the application of Section 8 of the Restricted
Stock Unit Agreement.
Eligibility
Notwithstanding Section 6 of the Plan, or any provision or discretion in the
Plan or the Agreement to the contrary, Restricted Stock Units may be granted
only to Employees in the United Kingdom. For the avoidance of doubt, Consultants
based in the United Kingdom shall not be eligible to participate in the Plan.
Tax Acknowledgment


A-21



--------------------------------------------------------------------------------





The following provisions supplement Section 8 of the Restricted Stock Unit
Agreement:
Without limitation to Section 8 of the Restricted Stock Unit Agreement, Grantee
agrees that he or she is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items as and when requested by the Company or the
Service Recipient or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). Grantee also agrees to indemnify
and keep indemnified the Company and the Service Recipient against any taxes
that they are required to pay or withhold on Grantee’s behalf or have paid or
will pay to HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if Grantee is an executive officer or director of
the Company (within the meaning of Section 13(k) of the Exchange Act ), Grantee
acknowledges that he or she may not be able to indemnify the Company or the
Service Recipient for the amount of any income tax not collected from or paid by
Grantee, as it may be considered a loan. In this case, the amount of any income
tax not collected within ninety (90) days of the end of the U.K. tax year in
which the event giving rise to the Tax-Related Item(s) occurs may constitute a
benefit to Grantee on which additional income tax and National Insurance
contributions (“NICs”) may be payable. Grantee understands that he or she will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or the Service Recipient (as appropriate) the amount of any NICs due
on this additional benefit, which may also be recovered from Grantee at any time
by any of the means referred to in Section 8 of the Restricted Stock Unit
Agreement.
Joint Election
As a condition of Grantee’s participation in the Plan and of the vesting of the
Restricted Stock Units, Grantee agrees to accept any liability for secondary
Class 1 National Insurance contributions which may be payable by the Company
and/or the Service Recipient with respect to the Chargeable Event (“Service
Recipient NICs”). Without limitation to the foregoing, Grantee agrees to execute
a joint election with the Company or the Service Recipient, the form of such
joint election being formally approved by HMRC (the “Joint Election”), and any
other required consents or elections as provided to Grantee by the Company or
the Service Recipient. Grantee further agrees to execute such other joint
elections as may be required between Grantee and any successor to the Company or
the Service Recipient.
If Grantee does not enter into the NICs Joint Election, if approval of the NICs
Joint election has been withdrawn by HMRC, if the NICs Joint Election is revoked
by the Company or the Service Recipient (as applicable), or if the NICs Joint
Election is jointly revoked by Grantee and the Company or the Service Recipient,
as applicable, the Restricted Stock Units shall cease vesting and become null
and void, and no Shares shall be acquired under the Plan, without any liability
to the Company, the Service Recipient and/or any Parent or Subsidiary.
Grantee further agrees that the Company and/or the Service Recipient may collect
the Service Recipient NICs by any of the means set forth in Section 8 of the
Restricted Stock Unit Agreement, as supplemented above.
UNITED STATES


A-22



--------------------------------------------------------------------------------





There are no country specific provisions.


A-23

